FILED
                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA                                  NOV 1 9 2009
                                                                                       Clerk, U.S. District and
                                             )                                           Bankruptcy Courts
Fred Woodrow Mauney, Jr.,                    )
                                             )
        Plaintiff,                           )
                                             )
                v.                           )        Civil Action No.          O~     2182
                                             )
Eric Holder et al.,                          )
                                             )
        Defendants.                          )
                                             )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the informa pauperis

application and dismiss the case under Federal Rule of Civil Procedure 12(h)(3) for lack of

subject matter jurisdiction.

        Plaintiff, a resident of Peachland, North Carolina, seeks in essence to collect a reward of

$100,000 from the United States Postal Service for his alleged role in the arrest and conviction of

the murderer of a Postal Service employee. 1 The Court of Federal Claims has exclusive

jurisdiction to "render judgment upon any claim against the United States founded [] upon ...

any Act of Congress or any regulation of an executive department, or upon any express or



        I Plaintiff sues the Department of Justice, the United States Postal Service, the United
States Postal Inspection Service and the respective heads of those federal entities. In addition to
the reward, plaintiff seeks "compensatory damages ... of$100,000,000.00." Compi. ~ 13. He
also seeks the issuance of arrest warrants and the empaneling of a grand jury, id. ~ 14, neither of
which is an available civil remedy. See Rockefeller v. us. Court of Appeals Office, for Tenth
Circuit, 248 F. Supp.2d 17,22 (D.D.C. 2003) (criminal statutes "do not convey a private right of
action."); 28 U.S.c. § 547(1) (the United States Attorney "shall prosecute for all offenses against
the United States").
implied contract with the United States [] for ... damages in cases not sounding in tort, 28

U.S.C. § 1491(a)(I), and exceeding $10,000, 28 U.S.C. §1346(a)(2).

       To the extent that plaintiff is seeking damages against the United States for "fraud upon

the court," Compi. at 3, the claim is barred by sovereign immunity. See Fed. Deposit Ins. Corp.

v. Meyer, 510 U.S. 471, 475 (1994) ("Absent a waiver, sovereign immunity shields the Federal

Government and its agencies from suit."); 28 U.S.C. § 2680(h) (excepting "[a]ny claim arising

out of ... misrepresentation, deceit, or interference with contract rights" from recovery under the

Federal Tort Claims Act). A separate order of dismissal accompanies this Memorandum

Opinion.




                                            United States District Judge
Date: October~, 2009




                                                2